DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 11, 17-18, drawn to a cargo stop device deployed after a warning which defines a cargo panel, classified in B60P1/4464.
II. Claims 1, 7-8, 11, 17-18, drawn to various ways to define a cargo spill position, classified in B60R2011/0003.
III. Claims 1, 9, 11, 17-18, drawn to a stop position of lift gate, classified in B60R9/06.
IV. Claims 1, 10-11, 17-18, drawn to a vision system, classified in B60R2300/10.
V. Claims 1, 11-15, 17-18 drawn to a rod and a hook rotatably connected to the cargo stop device, classified in B60R9/065.
VI. Claims 1, 11, 16-18, drawn to a cargo net, classified in B60R21/06.
VII. Claims 1, 11, 17-20, drawn to methods to initiate the cargo stop device, classified in B60P7/06.
Inventions I-VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can be characterized as having the following features:
Invention I requires the features of deploying the cargo stop automatically after a cargo spill warning as well as a cargo stop that defines a cargo panel.  These features are not required by any other invention.
Invention II requires various ways in what a cargo spill position is defined, such as by a position of the storage item or a visually detectable stripe.  These features are not required by any other invention.
Invention III requires a stop position of the lift gate.  These features are not required by any other invention.
Invention IV requires features related to the vision system such as camera with a field of vision of the cargo area capable of identifying multiple positions.  These features are not required by any other invention.
Invention V requires a rod and a first hook member rotatably connection to the cargo stop device.  These features are not required by any other invention.
Invention VI requires a cargo net.  This feature is not required by any other invention.
Invention VII requires various methods for initiating the cargo stop device.  These features are not required by any other invention.
As indicated above each invention requires a feature not required by any other invention.  This is evidence of both different mode of operation and mutually exclusive features.  For example, invention I has a mode of operation of deploying a cargo stop device after a warning.  This is a different mode of operation as compared any of the other invention.  Furthermore, since each invention has a mode of operation not required by invention I (as indicated above) and invention I has a mode of operation not required by any other invention, then invention I must have features that are mutually exclusive and thus do not overlap in scope.  This reasoning can be applied to all inventions.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Claim 1, 11, and 17-18 link(s) inventions I-VII.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1, 11, 17-18.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As indicated above there are at least seven different claimed combinations that are shown to be distinct each with a different classification.  A burden exists because a thorough search of one invention will not likely yield pertinent art to all other inventions.  For example, searching for features related to automatically deploying a cargo stop will not likely yield pertinent prior art related to calculating line segments for a Hough transformation.  According to MPEP 808.02 a burden may be established when “it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.”
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422